UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7453



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS MIMMS, JR.,

                                             Defendant - Appellant.



                            No. 01-7524



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DENNIS MIMMS, JR.,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-97-85, CA-00-1168-6)


Submitted:   December 20, 2001            Decided:   January 9, 2002
Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Mimms, Jr., Appellant Pro Se.    Rebecca A. Betts, United
States Attorney, Michael Lee Keller, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Dennis Mimms, Jr., seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

(No. 01-7453).      We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.      Mimms further seeks to appeal

the district court’s denial as moot his motion to dismiss his

criminal conviction for lack of subject matter jurisdiction (No.

01-7524).     We find no reversible error upon our review of the

record and the district court’s opinion.        Accordingly, we deny a

certificate   of   appealability   and   dismiss   the   appeals   on   the

reasoning of the district court.       See United States v. Mimms, Nos.

CR-97-85; CA-00-1168-6 (S.D.W. Va. July 12 & Aug. 1, 2001).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               DISMISSED




                                   3